                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

CORY BRITTON CATES, et al.,                   )
                                              )
                Plaintiffs,                   )
                                              )
          vs.                                 )         Case No. 1:18cv144 SNLJ
                                              )
CARL MASHBURN, et al.,                        )
                                              )
                Defendants.                   )


                              MEMORANDUM and ORDER

       This matter is before the Court on Missouri Employers Mutual (“MEM”)’s motion

for leave to intervene as a plaintiff in this action. (#18.) Plaintiffs Cory and Ginny Cates

brought this action for damages as a result of a vehicle collision. The collision occurred

while plaintiff was driving in the course of his employment, and MEM alleges it paid

plaintiff workers’ compensation benefits as a result. MEM therefore pleads that it has a

right of subrogation against Cory Cates for any money he recovers from this lawsuit up to

the total of MEM’s subrogation interest. MEM states that it has no subrogation interest in

any amounts paid to Ginny Cates for her claims regarding loss of consortium.

       There being no objection thereto, MEM’s motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Missouri Employers Mutual’s motion to

intervene as a plaintiff is GRANTED.

       Dated this 12th day of July, 2019.


                                            UNITED STATES DISTRICT JUDGE
